*666Voto disidente del
Juez Asociado Señor Corrada Del Río.
Luego de analizar con detenimiento los recursos presen-tados en el caso de autos, no podemos suscribir la posición asumida por la mayoría de este Tribunal.
Disentimos de la orden que hoy emite este Tribunal, a los efectos de conceder un término a la Comisión Estatal de Elecciones y al Departamento de Educación para que muestren causa, si la hubiese, por la cual no deba expe-dirse el auto solicitado, y revocar aquella parte de la sen-tencia del Tribunal de Circuito de Apelaciones que, a su vez, dejó sin efecto la sentencia del Tribunal de Primera Instancia que ordenó al Departamento de Educación la re-moción de las estrellas ubicadas en el techo de sus oficinas principales, así como los rótulos frente al Departamento y a las escuelas del país. Ello, en vista de que este Tribunal carece de jurisdicción para atender, en primera instancia, la controversia planteada.
Como bien sostuvo el Tribunal de Circuito de Apelacio-nes, Circuito Regional I, en su Sentencia de 4 de octubre de 1996, el asunto aquí planteado nunca estuvo ante la consi-deración de la Comisión Estatal de Elecciones. En ningún momento las partes sometieron ante la Comisión Estatal de Elecciones, o ante la Junta de Anuncios, solicitud al-guna para que dichos organismos administrativos evalua-ran si los anuncios incluidos en los rótulos provistos por el Departamento de Educación, o la estrella colocada en el edificio central de dicha dependencia gubernamental, cum-plían o no con los requisitos necesarios para su exhibición durante el año electoral.
En consecuencia, resulta incuestionable que el foro de instancia carecía de jurisdicción para considerar la legali-dad o ilegalidad de tal exhibición. Su función revisora de-bió limitarse a evaluar la corrección de la determinación de *667la Comisión Estatal de Elecciones referente a la evaluación o aprobación de los anuncios que fueran sometidos por el Departamento de Educación ante la Junta de Anuncios. Ello, según le fuera planteado por las partes en su recurso de revisión judicial de una decisión administrativa.
Por los fundamentos que anteceden, procede declarar no ha lugar tanto la expedición de los autos solicitados, como las mociones en auxilio de jurisdicción sometidas junto con los recursos consolidados de epígrafe.